DETAILED ACTION
Regarding Claims 11 and 23. Cancelled.
Double Patenting
Previous rejection is withdrawn in view of the Terminal Disclaimer filed on 02/11/2022 and approved on 02/14/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 12-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
           The independent claims recite several functional limitations “calculating values of indirectly described physical variables“, “functional blocks determining the error values” and “strapdown algorithm” but said limitations are genus claims, broadly claiming all and any possible ways to perform the said calculating”, the scope which goes well beyond the original disclosure (see Ariad, 598 F.3d at 1349-50, 94 USPQ2d (2010) at 1171 (2010), “an adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries,” and also LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733 (2005), “The description of one method for creating a seamless DWT does not entitle the inventor….to claim any and all means for achieving that objective”. Id., at 1731, “the problem is that the specification provides only one method for creating a seamless DWT, which is to “maintain updated sums” of DWT coefficients. Yet Claim 21 is broader than Claim 1 because it lacks the “maintain updated sums” limitations. Because there is no limitations in Claim 21 as to how the seamless DWT is accomplished, Claim 21 refers to taking a seamless DWT generically.”)
          Additionally, the amended independent claim 1 recite “determining a position of the motor vehicle, wherein a fusion filtering generates corrections, based at least in part on measured values from the satellite navigation system and the odometry navigation system, which corrections are used to correct measured values from the inertial navigation system, and wherein a strapdown algorithm uses the corrections and the corrected measured values from the inertial navigation system to calculate, in real time and with no filtering, vehicle position via dead reckoning”, but said limitation is not supported in the original disclosure. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
          The amended independent claim 1 recites “determining a position of the motor vehicle, wherein a fusion filtering generates corrections, based at least in part on measured values from the satellite navigation system and the odometry navigation system, which corrections are used to correct measured values from the inertial navigation system, and wherein a strapdown algorithm uses the corrections and the corrected measured values from the inertial navigation system to calculate, in real time and with no filtering, vehicle position via dead reckoning”, but it is not clear if the strapdown algorithm uses filtering or not, since the strapdown algorithm uses the “corrections” which are themselves derived from a fusion filtering.
          The claim 12 recites a system, but also includes “a fusion dataset” (set of numbers), but “a fusion dataset” is not a machine; rather it is a set of data, and therefore indefinite due to mixing the apparatus with values. 
         Claim limitations “function block(s)”, “output module” and “a fusion filter” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.     Claims 1-10 and 12-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
          Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), determination of the subject matter eligibility under the 35 USC 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong one), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination, provide “inventive concept” that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 USC 101.
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, apparatus and method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claim 1, as an example, we recognize that the limitations “calculating values of indirectly described physical variables from at least one of the measured values, known physical relationships, and mathematical relationships, wherein the indirectly described physical variables include: vehicle position, vehicle orientation, and vehicle speed, determining step by step at function blocks of the at least one control unit the error values of the measured values from the at least one sensor system, wherein the function blocks do not influence one another and are connected in series to  one another, wherein the error values represent: a correction of a zero point and scale factor error of an acceleration measurement and rotation of the acceleration measurement in navigation coordinates by a rotation matrix, and using the error values in the function blocks as mathematical matrices to determine a position of the motor vehicle, wherein a fusion filtering generates corrections, based at least in part on measured values from the satellite navigation system and the odometry navigation system, which corrections are used to correct measured values from the inertial navigation system, and wherein a strapdown algorithm uses the corrections and the corrected measured values from the inertial navigation system to calculate, in real time and with no filtering, vehicle position via dead reckoning” are abstract ideas as they utilize mathematical concept. Similar rejections are made for other independent and dependent claims.  With the identification of abstract ideas, we proceed to Step 2A, Prong two, where with additional elements and taken as a whole, we evaluate whether the identified abstract idea is being integrated into a practical application.
          In Step 2A, the claims additionally recite “detecting measured values using at least one sensor system, wherein the measured values directly or indirectly describe values of physical variables, a directly described value of physical variable is directly based on at least one of the measured values, and wherein the at least one sensor system includes an inertial navigation system, as a basic sensor system, and a satellite navigation system and an odometry navigation system as correction sensor systems” and “motor vehicle,” but said limitations are merely directed to insignificant data collection activity recited at high level of generality, related to navigation and motor vehicle. The claims also do not improve the functioning of any machines. The claims are also genus claims with several functional limitations, including calculating and determining without sufficient detail as to how to perform said functional limitations. In short, the claims do not provide any sufficient evidence to show that they are more than a drafting effort to monopolize the abstract idea. As such, the abstract idea is not integrated into a practical application. Consequently, with the identified abstract idea not being integrated into a practical application, we proceed to Step 2B and evaluate whether the additional elements provide “inventive concept” that would amount to significantly more than the abstract idea. 
          In Step 2B, the claims additionally recite “detecting measured values using at least one sensor system, wherein the measured values directly or indirectly describe values of physical variables, a directly described value of physical variable is directly based on at least one of the measured values, and wherein the at least one sensor system includes an inertial navigation system, as a basic sensor system, and a satellite navigation system and an odometry navigation system as correction sensor systems” and “motor vehicle,” but said limitations are merely directed to data collection activity recited at high level of generality, that are well-understood, routine and conventional. As such, the claims do not provide additional elements that would amount to significantly more than the abstract idea.
In Summary, the claims recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more than the abstract idea. As such, taken as a whole, the claims are ineligible under the 35 USC 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dzuibek et al., DE 102012219475 (hereinafter Dzuibek) (machine translated version, as best as understood) in views of Hoshizaki et al., US-PGPUB 2008/0294342 (hereinafter Hoshizaki), Ohkubo et al., US-PGPUB 2007/0067096 (hereinafter Ohkubo) and Williamson et al., US-PGPUB 2012/0065883 (hereinafter Williamson)

          Regarding Claims 1 and 12. Dzuibek discloses a dynamic error values of dynamic measured values in real time for a sensor system supported by a motor vehicle (Paragraph [0042]), comprising:
detecting measured values using at least one sensor system, wherein the measured
values directly or indirectly describe values of physical variables (Paragraph [0040], directly or indirectly), a directly described value of physical variable is directly based on at least one of the measured values, and wherein the at least one sensor system includes an inertial navigation system, as a basic sensor system, and a satellite navigation system and an odometry navigation system as correction sensor systems (Paragraph [0047], direct or derived; (Paragraph [0063])

calculating values of indirectly described physical variables with at least one
control unit supported by the vehicle from at least one of the measured values,
known physical relationships, and mathematical relationships, wherein the indirectly described physical variables include: vehicle position, vehicle orientation, and vehicle speed; (Paragraph [0047], indirectly; Paragraph [0059]; [0077]-[0078])

determining step by step at function blocks of the at least one control unit the error values of the measured values from the at least one sensor system, wherein the function blocks do not influence one another and are connected in series to one another (Fig. 1, blocks 1-12), wherein the error values represent: a correction of a zero point and scale factor error of an acceleration measurement (Paragraph [0084]-[0085]); and using the error values in the function blocks to determine a position of the motor vehicle wherein a fusion filtering generates corrections, based at least in part on measured values from the satellite navigation system and the odometry navigation system, which corrections are used to correct measured values from the inertial navigation system, and wherein a strapdown algorithm uses the corrections and the corrected measured values from the inertial navigation system to calculate, in real time and with no filtering, vehicle position (Paragraph [0046], one position variable; [0059], [0065], strapdown algorithm include the position in relation to the vehicle)

Dzuibek further discloses using the Kalman filter, which is designed as an Error State Extended Sequential Kalman filter, and preferably includes a linearization and in which error state information is calculated (Paragraph [0041])

Dzuibek does not disclose error values in the rotation of the acceleration measurement in navigation coordinates by a rotation matrix and using error values as mathematical matrices to determine a position of the motor vehicle via dead reckoning

Williamson discloses rotation a navigation system that employs a GPS to correct inertial navigation system errors, including rotation matrix (Abstract; Paragraph [0003]; [0053]- [0061]))

Hoshizaki discloses using error values as mathematical matrices to determine a position of the motor vehicle (Paragraph [0034], matrix representing a linear system of a Kalman filter; Paragraph [0068]; Fig. 9; Abstract; Paragraphs [0013]-[0015])

Ohkubo discloses determining a vehicle position via dead reckoning using the GPS signal and the corrected measured values (Paragraph [0130]-[0132])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teachings of Williamson, Hoshizaki and Ohkubo with Dzuibek and with error values in the rotation of the acceleration measurement in navigation coordinates by a rotation matrix, using error values as mathematical matrices to determine a position of the motor vehicle accurately via dead reckoning and corrections.

          Regarding Claims 2 and 14. Dzuibek discloses performing an error propagation calculation for each of the function blocks (Fig. 1)

          Regarding Claims 3 and 15. Dzuibek discloses individually characterizing the error propagation calculation performed in each function block by one of: the at least one sensor systems and the respective physical variables (Fig. 1)

          Regarding Claims 4 and 16. Dzuibek discloses merging one of the measured values and the error values into a fusion dataset by data fusion (Paragraphs [0033]-[0034]; [0038]; [0039]-[0041]; [0051]-[0052]; [0063]-[0066], fusion filter)

          Regarding Claims 5 and 17. Dzuibek discloses correcting the values that are merged into the fusion dataset (Paragraph [0038]-[0039]; [0041]; [0046]; [0064])

          Regarding Claim 6 and 18. Dzuibek discloses assigning the error values on a proportionate basis to the values of physical variables in the fusion dataset (Paragraph [0038]-[0039]; [0046])

          Regarding Claims 7 and 19. Dzuibek static fault characteristics of the sensor systems each represent a first function block in a row, and wherein at least one row starts from each first function block (Fig. 1)

          Regarding Claims 8 and 20. Dzuibek discloses the function blocks each provide raw data for one of: the other function blocks and applications based on the at least one sensor system (Fig. 1)

          Regarding Claims 9 and 21. Dzuibek discloses the error values include one of: measurement noise, a zero point error, and a scale factor error (Paragraph [0011])

          Regarding Claims 10 and 22. Dzuibek discloses at least one row of connected function blocks bifurcates in divides such that the output of a function block branches off for further processing of the output data of the function block by other function blocks (Fig. 1, from block 1 to 2 and 1 to 8)

          Regarding Claim 13. Dzuibek discloses the system is in a motor vehicle (Paragraph [0001])

Response to Arguments
Applicant’s arguments with respect to claims 1-10 and 12-22 have been considered but are moot in view of new grounds of rejection.
         In Response to the Applicant’s argument, the Examiner respectfully disagrees. In regard to 112, 1st paragraph, the amendments do not cure the rejection as the claims still do not recite any details as to how to perform the functional limitations of calculating and determining.
          In regard to 112, 2nd paragraph specifically in regard to the limitation “a fusion dataset”, said dataset is a group of values and not an apparatus. As such, the Claim 12 is mixing the apparatus and values, and therefore indefinite. Additionally, in regard to the 112, 2nd paragraph/112(f), specifically in regard to function block(s)”, “output module” and “a fusion filter”, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The processor is not the corresponding structure to all the said limitations. Finally, note that there is an additional 112, 2nd paragraph rejection due to the amendment.
          In regard to 101, foremost, the 101 eligibility analysis begins with the claimed language (see Synopsis vs Mentor Graphics, 120 USPQ2d 1473 839 F.3d 1138 (Fed. Cir. 2016), Id., at 1481 “The 101 inquiry must focus on the language of the Asserted Claims themselves.”), followed by identifying the focus or underlying invention (see Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 [103 USPQ2d 1425] (Fed. Cir. 2012), Id., at 1431-1432, “Subsequently, however, we explained in CyberSource Corp. v. Retail Decisions, Inc. that we look not just to the type of claim but also “to the underlying invention for patent-eligibility purposes.” 654 F.3d 1366, 1374 [99 USPQ2d 1690] (Fed. Cir. 2011). Looking at the claims in the instant application, the focus of the claimed invention is directed to determining a position of a vehicle, an abstract idea. As had been discussed in the rejection, the focus of the claim is an abstract idea, as they involve using various mathematical equations.
          Furthermore, note that the Supreme Court has emphatically rejected the idea that claims become patent eligible simply because they disclose a specific solution to a particular problem (Supreme Court, Alice Corp v CLS Bank Int’l, 110 USPQ 2d 1976 at 1985; DDR Holding, 773 F.3d at 1265)). In other words, even if the claims had been directed to specific abstract ideas for determining a position of a vehicle, would not have made the claims eligible under 35 USC 101. In the instant application, the claims are not even directed to specific abstract idea, as they are genus claims without sufficient details as to how to perform the functional limitations.
          Additionally, note that the novelty of the algorithm itself, also does not help in overcoming the 101 rejection (see Flook, In Gottschalk vs Benson, Id., at 195, “we held that the discovery of a novel and useful mathematical formula may not be patented,” Indeed, the novelty of the mathematical algorithm is not a determining factor at all.”). This means that novelty or non-conventionality in the abstract idea will not be a determining factor. New abstract idea is still an abstract idea (see Synopsis, 839 F.3d 1138, 120 USPQ2d, 1473 (2016), Id., at 1483, “a claim for a new abstract idea is still an abstract idea. The search for a 101 inventive concept is thus distinct from demonstrating 102 novelty.”). Additionally, limiting the claims to the particular technological environment of vehicle and navigation, without the abstract idea being integrated into a practical application and without significantly more than the abstract, is insufficient to transform them into patent-eligible applications of the abstract ideas  (Flook established that limiting an abstract idea to one field of use or adding token post-solution components did not make the concept patentable” Bilski v. Kappos, 95 USPQ2d 1001, 1010 (U.S. 2010). 
          Furthermore, the claims additionally recite “detecting measured values using at least one sensor system, wherein the measured values directly or indirectly describe values of physical variables, a directly described value of physical variable is directly based on at least one of the measured values, wherein the at least one sensor system includes an inertial navigation system, as a basic sensor system, and a satellite navigation system and an odometry navigation system as correction sensor systems” and “motor vehicle, but said limitations are merely directed to insignificant data collection activity, recited at high level of generality, related to motor vehicle that are well-understood, routine and conventional. Additionally, there is no improvement in determining the position of a vehicle due to the lack of sufficient details as to how said position is determined. Applicant is advised that in order to be eligible under the "improvement" criteria, BOTH the original disclosure AND the claims must show sufficient details (see Intellectual Ventures vs Symantec, 838 F.3d 1307, 120 USPQ2d 1353, (CAFC 2016), TLI Communications vs AV Auto, 823 F.3d 607, 118 USPQ2d 1744 (CAFC 2016), Affinity Labs of Tex., LLC vs DirectTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201, and Two-way Media vs Comcast 874 F.3d 1329, 124 USPQ2d 1521 (CAFC 2017). In short, the claims do not provide sufficient evidence to show that they are more than a drafting effort to monopolize the abstract idea. As such, the abstract idea is not integrated into a practical application.
          Furthermore, nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional motor vehicle, inertial sensor system, a global satellite sensor system, odometry sensor system technology and processor for gathering and analyzing the desired information. Unlike Thales 85- F.3d 1343, 121 USPQ2d 1898 (2017), Id., at 1898 (where the inertial sensors are used in non-conventional manner for measuring position and orientation), the claimed invention in the instant application uses sensors in a well-understood, routine and conventional way.
          In Summary, the claims in the instant application are directed to determining a position of a vehicle without the abstract idea being integrated into a practical application and without significantly more than the abstract idea. The claims do not provide sufficient evidence to show that it is more than a drafting effort to monopolize the abstract idea. As such, taken as a whole, the claims are ineligible under the 35 USC 101.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2865